                                         Case 3:19-cv-02322-RS Document 58 Filed 09/15/20 Page 1 of 3



                               1   Bruce N. Furukawa (SBN 157303)
                                   bruce@furukawacastles.com
                               2   Brent F. Basilico (SBN 197159)
                                   brent@furukawacastles.com
                               3   FURUKAWA CASTLES LLP
                                   800 Airport Blvd., Suite 504
                               4   Burlingame, CA 94010
                                   Telephone: (415) 510-2222
                               5   Facsimile: (415) 510-2240
                               6
                                   Attorneys for Defendant and Counter-Plaintiff
                               7   THEODORE FREDERICK LEE
                               8

                               9                                UNITED STATES DISTRICT COURT

                              10                             NORTHERN DISTRICT OF CALIFORNIA

                              11

                              12    E.O.C. ORD, Inc., A California Professional           Case No.: 3:19-cv-02322-RS (JSC)
                                    Law Corporation, dba ORD & NORMAN,
800 AIRPORT BVLD. SUITE 504


 WWW.FURUKAWACASTLES.COM
  FURUKAWA CASTLES LLP




                              13                                                          JOINT STIPULATION AND ORDER
   BURLINGAME CA 94010




                                                           Plaintiff,                     TO DISMISS ENTIRE CASE AND ALL
       415̢510̢2222




                              14                                                          PARTIES
                                    v.
                              15
                                    THEODORE FREDERICK LEE, an
                              16    individual; and DOES 1-10, inclusive,
                              17                           Defendant.
                              18    AND RELATED CROSS-ACTIONS.
                              19

                              20            WHEREAS, Defendant and Counter-Plaintiff Theodore Frederick Lee (“Defendant”) and
                              21   Plaintiff and Counter-Defendant E.O.C. ORD Inc., dba Ord & Norman (“Plaintiff”), participated
                              22   in a mandatory settlement conference (“MSC”) with the Honorable Jacqueline Scott Corley on
                              23   August 5, 2020 (Plaintiff and Defendant will be collectively referred to as the “Parties”);
                              24            WHEREAS, the Parties reached a settlement of the above captioned matter at the MSC;
                              25            WHEREAS, the Parties signed a settlement agreement and release subsequent to the MSC;
                              26   and,
                              27   ///
                              28
                                                                                    -1-

                                                 JOINT STIPULATION AND ORDER TO DISMISS ENTIRE CASE AND ALL PARTIES
                                          Case No. 3:19-cv-02322-RS
                                         Case 3:19-cv-02322-RS Document 58 Filed 09/15/20 Page 2 of 3



                               1           WHEREAS, the Parties have complied with the terms and conditions of the settlement
                               2   with the exception of the dismissal of Plaintiff’s complaint and Defendant’s counter-claims, and
                               3   the Parties desire to comply with the final terms of the settlement.
                               4           THEREFORE, the Parties, through their respective counsel, stipulate and agree to the
                               5   matters set forth below.
                               6           1. Plaintiff’s complaint is dismissed in its entirety including the dismissal of all causes of
                               7               action and all parties, with prejudice.
                               8           2. Defendant’s cross-complaint is dismissed in its entirety including the dismissal of all
                               9               counter-claims and all parties, with prejudice.
                              10
                                   Dated: September 14, 2020                      WEBB & ORD
                              11

                              12
WWW.FURUKAWACASTLES.COM
800 AIRPORT BVLD. SUITE 504
  FURUKAWA CASTLES LLP




                              13
   BURLINGAME CA 94010
       415̢510̢2222




                              14
                                                                                  By: _______________________________________
                              15
                                                                                      ERIC L. WEBB
                              16                                                      ELEANOR M. ORD
                                                                                      Attorneys for Plaintiff and Cross-Defendant
                              17                                                      E.O.C. ORD, Inc., dba ORD & NORMAN
                              18

                              19    Dated: September 2020                   FURUKAWA CASTLES LLP
                              20

                              21                                                 By:
                                                                                         BRUCE N. FURUKAWA
                              22                                                         BRENT F. BASILICO
                                                                                         Attorneys for Defendant and Counter-Plaintiff
                              23                                                         THEODORE FREDERICK LEE
                              24   ///

                              25   ///

                              26   ///

                              27   ///

                              28
                                                                                -2-
                                                JOINT STIPULATION AND ORDER TO DISMISS ENTIRE CASE AND ALL PARTIES
                                         Case No. 3:19-cv-02322-RS
                                      Case 3:19-cv-02322-RS Document 58 Filed 09/15/20 Page 3 of 3



                               1         IT IS HEREBY ORDERED AS SET FORTH BELOW.
                               2         1. Plaintiff’s complaint is dismissed in its entirety including the dismissal of all causes of
                               3            action and all parties, with prejudice.
                               4         2. Defendant’s cross-complaint is dismissed in its entirety including the dismissal of all
                               5            counter-claims and all parties, with prejudice.
                               6

                               7

                               8
                                           September 15, 2020
                                   Dated: _______________________               ______________________________________
                               9                                                JUDGE OF THE U.S. DISTRICT COURT

                              10

                              11

                              12
WWW.FURUKAWACASTLES.COM
800 AIRPORT BVLD. SUITE 504
  FURUKAWA CASTLES LLP




                              13
   BURLINGAME CA 94010
       415̢510̢2222




                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26

                              27

                              28
                                                                             -3-
                                             JOINT STIPULATION AND ORDER TO DISMISS ENTIRE CASE AND ALL PARTIES
                                      Case No. 3:19-cv-02322-RS
